Citation Nr: 0306585
Decision Date: 04/04/03	Archive Date: 07/22/03

DOCKET NO. 92-00 691           DATE  APR 04 2003

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE 

Entitlement to service connection for a psychiatric disability. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army from
September 15, 1986, to September 25, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of May 1991 from the Department of
Veterans Affairs (VA) Regional Office (RO) in New Orleans,
Louisiana, which denied the claim for service connection for an
acquired psychiatric disability.

This case was previously before the Board in June 1993, September
1998, October 1999, and January 2001, at which times it was
remanded for additional development of the evidence. The actions
requested in those remand orders have been satisfactorily
completed, and the claim is again before the Board for further
appellate consideration.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West 2002)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more

- 2 -

favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the issue before the Board does not address the
reopening of a claim, the revised regulations pertaining to
reopened claims are inapplicable to this appeal.

The claimant and his representative were notified of the provision
of the VCAA by the Board's January 18, 2001 remand order. By RO
letter of May 16, 2001, the claimant and his representative were
informed of VA's duty to notify them of the information and
evidence necessary to substantiate the claim and to assist them in
obtaining all such evidence. That letter also informed the claimant
and his representative which part of that evidence would be
obtained by the RO and which part of that evidence would be
obtained by the claimant, pursuant to Quartuccio v. Principi, 16
Vet. App. 183, 187 (2002) (requiring VA to notify the claimant of
what evidence he or she was required to provide and what evidence
the VA would attempt to obtain).

The record further shows that the claimant and his representative
have been informed of the provisions of the VCAA by the
Supplemental Statement of the Case (SSOC) provided them on December
2, 2002, which informed them of the issue on appeal, the evidence
considered, the adjudicative actions taken, the pertinent law and
regulations pertaining to service connection, and the reasons and
bases for that decision. That document further notified the
claimant and his representative of VA's duty to assist them by
obtaining all evidence in the custody of military authorities or
maintained by any other federal, State or local government agency,
as well as any medical, employment, or other non-government records
which are

- 3 -

pertinent or specific to that claim; and which the claimant
identified and provided record release authorizations permitting VA
to obtain those records. Further, that SOC and the SSOC's informed
the claimant and his representative that should efforts to obtain
records identified by the claimant prove unsuccessful for any
reason which the claimant could remedy, the VA would notify the
claimant and advise him that the ultimate responsibility for
furnishing such evidence lay with the claimant.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence and of its duty
to assist them in obtaining all evidence necessary to substantiate
the issues on appeal have been fully met. The RO has obtained the
claimant's complete service medical records, as well as all private
or VA medical evidence identified by the claimant. The claimant
failed to appear at hearing s scheduled at the RO in June 1992 and
in October 1992. Neither the appellant nor his representative have
argued a notice or duty to assist violation under the VCAA, and the
Board finds that it is clear the appellant and his representative
were fully notified and aware of the type of evidence required to
substantiate the claim. In view of the extensive factual
development in the case, as demonstrated by the Board's June 1993,
September 1998, October 1999, and January 2001 remands and the
record on appeal, the Board finds that there is no reasonable
possibility that further assistance would aid in substantiating
this appeal. For those reasons, further development is not
necessary for compliance with the provisions of 38 U.S.C.A. 5103
and 5103A (West Supp. 2002).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

- 4 - 

2. No competent clinical findings or diagnosis of anxiety syndrome
was shown during service, and the claimant was given an
uncharacterized discharge for failure to meet entry standards.

3. A psychosis was not shown during active service or within the
initial postservice year, or at any time prior to May 1990,
approximately four years after final service separation.

CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by
active service, and the service incurrence of psychosis may not be
presumed. 38 U.S.C.A. 1131, 1132, 1137, 5013, 5103A (West 2002); 38
C.F.R. 3.102, 3.303(a), 3.307, 3.309(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Evidence

As noted, the veteran served on active duty in the United States
Army from September 15, 1986, to September 25, 1986, when he was
given an uncharacterized discharge for failure to meet entrance
standards.

The service medical records include a report of medical
prescreening completed by the claimant on September 10, 1985,
showing that he denied any prior treatment for a mental condition.
A report of medical history prepared by the claimant in October
1985 shows that he cited a history of asthma and a broken ankle,
but denied frequent trouble sleeping, depression or excessive
worry, loss of memory or amnesia, or nervous trouble of any sort.
His service entrance examination, conducted in October 1985,
disclosed no pertinent abnormalities, and his psychiatric
examination was normal. A DA Form 2496, dated September 24, 1996,

- 5 - 

shows that medical action was pending with respect to the claimant
because of an anxiety syndrome, and that the type of action pending
was discharge for failure to meet entry standards. He was given a
temporary T-3 profile pending a Medical Board determination as the
whether his anxiety syndrome existed prior to service entry. That
profile prohibited any crawling, stooping, running, jumping,
marching or prolonged standing, any mandatory physical activity,
any assignment requiring the handing of heavy materials, including
weapons, or any overhead work, pushups or pull-ups. No treatment
was indicated for anxiety syndrome, and no Medical Board
proceedings are indicated. The service medical records show that
the claimant declined a medical examination at the time of service
discharge, and a medical officer signed a statement indicating that
a service medical examination was not required.

The claimant's original application for VA disability compensation
and pension benefits (VAF 21-526), received in March 1991, sought
service connection for anxiety syndrome, with an onset date of
September 24, 1996. He reported no postservice treatment for that
condition.

A May 1991 rating decision denied service connection for an
acquired psychiatric disability, claimed as anxiety syndrome. The
claimant and his representative were informed of that determination
and of his right to appeal by RO letter of May 23, 1991.

The claimant then submitted a duplicate application with additional
service medical records. In an enclosed letter, the claimant
asserted that he had been seen at the Desire Medical Counseling
Center, and that he had stopped taking the pills given him because
they didn't agree with his "inner self function."

Private treatment records from the Desire/Florida Counseling Center
(Dr. S. Nguyen), dated in March 1991, showed that the claimant was
admitted with complaints of depression, and that he had no previous
psychiatric hospitalizations. The claimant related that he entered
the Army in 1986; that he began to experience somatic complaints
such as muscle aches, and loss of balance and coordination; that

- 6 -

he was discharged after 5 days for anxiety syndrome; and that since
that discharge, he has suffered pain in his head, abdomen and
limbs, feeling like needles were stuck in his muscles, lost
circulation and electrical shock in his limbs, and hearing voices
such as computer voices. Mental status examination disclosed that
he was calm and well-oriented, with slow speech and mannerisms, an
impoverished, almost flat affect, circumstantial and digressive
thinking, poor eye contact, insight and judgment, intact memory,
and no evidence of current hallucinations, or suicidal or homicidal
ideations. The psychiatric impression was somatic delusions,
auditory hallucinations, depressed mood, withdrawn behavior,
impoverished affect and severe impairment of functioning, all
suggestive of schizophrenia. The diagnosis was schizophrenia,
undifferentiated type, and he was started on Haldol.

A confirmed rating decision of December 1991 continued the denial
of the claim for service connection for service connection for an
acquired psychiatric disability, claimed as anxiety syndrome. The
claimant and his representative were informed of that determination
and of his right to appeal by RO letter of December 11, 1991.

The claimant then submitted duplicate copies of service medical
records previously received and considered. By RO letter of January
7, 1992, the claimant and his representative were informed that his
claim had been denied, and that new and material evidence was
needed to reopen that claim.

The claimant submitted a decision from an Administrative Law Judge
of the Social Security Administration (SSA), dated in October 1990,
showing that the claimant met the criteria for disability under the
Social Security Act, effective September 1986, due to chronic
undifferentiated schizophrenia. That decision cited the reports of
Drs. A.Z.B. and C.W.M.

A confirmed rating decision of January 1992 confirmed and continued
the denial of service connection for an acquired psychiatric
disability, claimed as anxiety syndrome. The claimant and his
representative were informed of that determination and of his right
to appeal by RO letter of February 12, 1992 The claimant filed a

- 7 -

timely Notice of Disagreement and was issued a Statement of the
Case. He perfected his appeal by the time filing of his Substantive
Appeal (VA Form 9).

A Board order of June 16, 1993, remanded the claim to the RO for
additional development of the evidence, to include obtaining any
additional service medical records of the claimant, postservice
medical records, and a VA psychiatric examination.

A response from the National Personnel Records Center (NPRC), dated
in September 1993, indicated that no additional service medical
records of the claimant were available at that facility.

A report of VA psychiatric examination, conducted in November 1993,
cited the examiner's review of the claims folder, and noted the
claimant's assertion that while briefly on active duty, he became
ill with cramps, nausea, weakness and pain, and was medically
discharged, but received no psychiatric treatment while on active
duty. The claimant cited a recent hospitalization at Charity
Hospital, and treatment at Desire/Florida Mental Health Clinic. The
claimant stated that he feels weak when he gets anxious, that he
experiences jumbled thoughts, and that his ability to concentrate
and his memory seem to be somewhat impaired. He admitted to
auditory command hallucinations, as well as paranoia,
suspiciousness and a belief that people are after him, and was
apparently responding to internal stimuli during the interview.
Mental status examination was reported in detail, and the diagnosis
was schizophrenia, chronic, paranoid type. The examiner stated that
it was impossible to tell when the claimant's schizophrenia
originally surfaced, indicating that it sounded as if he had
physical symptoms while in the Army for 10 days in 1986, while his
more recent psychopathy and diagnosis was schizophrenia.

A rating decision of April 1994 continued the denial of service
connection for an acquired psychiatric disability. The claimant and
his representative were informed of that determination by
Supplemental Statement of the Case issued in May 1994.

- 8 -

A December 1989 letter from Dr. A.Z.B. stated that he saw the
claimant in December 1989, at which time the claimant complained of
losing feeling in parts of his body, together with a very
nonspecific tingling sensation. The claimant was noted to be
wearing earplugs, which he stated were necessary to keep his
balance. Physical examination was negative for any abnormalities,
and no motor, sensory or reflex deficits were present. The
diagnosis was anxiety syndrome, and a psychiatric evaluation was
recommended.

A private psychiatric evaluation, conducted by Dr. C.W.M. in May
1990, indicated that the claimant was difficult to interview
because of his thought disorder. He denied any nervous, mental or
psychiatric problem, but complained of pain from body movement,
citing tiredness and anxiety while in boot camp. He denied any
subsequent psychiatric treatment, and asserted that he felt normal;
while acknowledging anxiety or depression while working on his
studies or making appointments. He was vague and nonspecific when
asked about auditory or visual hallucinations, elements of thought
control or ideas of reference, mind reading or thought
broadcasting, and acknowledged messages about himself from the
radio or television and paranoid ideation. Mental status
examination was reported, and he was described as rather
inappropriate overall and in need of psychiatric treatment. The
diagnostic impression was chronic undifferentiated schizophrenia.

A rating decision of October 1994 continued the denial of service
connection for an acquired psychiatric disability. The claimant and
his representative were informed of that determination by
Supplemental Statement of the Case issued in May 1994.

Treatment records from Desire/Florida Counseling Center, dated in
November 1993, show that the claimant was first admitted in March
1991, and again from March to April 1993. On the current admission,
the claimant was noted to be severely withdrawn and noncompliant
with medication. Symptoms on admission were noted to be withdrawn
behavior, depressed mood, flat affect, psychomotor retardation, and
poverty of speech. Persistent negative symptoms with severe
impairment of level of functioning was found, diagnosed as
schizophrenia, chronic undifferentiated type.

- 9 -

Medical records obtained from the SSA show that the claimant was
admitted to Desire/Florida Counseling Center in March 1991; that a
June 1996 report of psychiatric evaluation from Dr. R.R.E. cited
the claimant's statement that he spends his time mostly in bed,
sometimes washes dishes and prepares something to eat, read and
watches television and goes to the store. Mental status examination
showed that the claimant was extremely withdrawn, stares off into
space, and was very negativistic. The diagnostic impression was
chronic undifferentiated schizophrenia. A portion of a Psychiatric
Review Technique from the SSA shows schizophrenia, paranoid or
other psychotic disorders, but no anxiety-related disorders and no
personality disorders. The claimant and his representative were
provided a Supplemental Statement of the Case in September 1997.

A Board order of June 1998 remanded the claim to the RO for
additional development of the evidence, to include obtaining all
medical records relied upon by the SSA in granting benefits to the
claimant.

In a July 1998 Statement in Support of Claim (VA Form 21-4138), the
claimant asserted that while in basic training in September 1986,
he began suffering from an anxiety disorder and was unable to
complete training or to subsequently obtain stable employment. He
emphasized that the onset of his anxiety disorder was during basic
training, and that such disorder had caused him to seek long-term
psychiatric treatment. He cited treatment at Charity Hospital and
at Desire/Florida Counseling Center.

An April 1999 response from the VAMC, New Orleans, stated that no
treatment records of the claimant were found at that facility. A
negative response was received from the claimant. The claimant and
his representative were provided a Supplemental Statement of the
Case in May 1999.

A Board order of October 1999 remanded the claim to the RO for
additional development of the evidence, to include obtaining all
medical records relied upon by the SSA in granting benefits to the
claimant.

- 10-

Additional records obtained from the SSA show that the claimant was
granted SSA disability benefits by decision of an Administrative
Law Judge in October 1990; That determination was based upon
reports from Drs. C.W.M. and A.Z.B., which were already of record.
A Psychiatric Review Technique showed a diagnoses of schizophrenia,
without findings of an anxiety-related disorder or personality
disorder. The claimant and his representative were provided a
Supplemental Statement of the Case in July 2000.

A Board order of January 2001 remanded the claim to the RO for
additional development of the evidence, to include obtaining a VA
psychiatric examination showing the correct psychiatric diagnoses,
the onset dates of all such diagnoses, and a medical opinion as to
whether the claimant currently has schizophrenia or an anxiety
disorder, whether the claimant's schizophrenia, if any, is related
to active service, and whether the claimant's anxiety syndrome
diagnoses in service was an early manifestation of schizophrenia.

A report of VA psychiatric examination, conducted in November 2001,
cited the examiner's review of the claims folder, and noted that
the claimant was extremely vague and not considered very reliable.
The claimant alleged that he was diagnosed with anxiety syndrome in
service, and that he was very weak after he was in service in 1986,
with weakness in his legs and arms, upset stomach, and pain all
over his body. He related that he was hospitalized for a couple of
days, but released without medication, that he was given a profile
prohibiting and that he was medically discharged for "anxiety
syndrome." In response to an inquiry as to whether he was
experiencing auditory or visual hallucinations, the claimant
responded that he "used to", citing hearing voices, but denied
visual hallucinations. He denied any Schneiderian-type symptoms,
such as elements of thought control or ideas of reference, mind
reading or thought broadcasting, and denied paranoid ideation. He
denied any current problems with depression or suicidal ideation
and denied any suicide attempts. The claimant admitted some visual
hallucinations prior to military service, which he attributed to
the use of LSD about 6 times prior to service entry, and asserted
that he experienced symptoms similar to his anxiety syndrome. He

- 11 -

related some substance abuse several months previously, including
crack cocaine and marijuana, and indicated that he had been treated
for substance abuse for a week at St. Claud Medical Center a few
months ago. He further stated that he does painting, cleaning,
cutting grass, raking and washing cars "mostly every day." He
related that he lived in his father's house, and that his father
moved out "because of [his] associates and [his] drugs." The
examiner further stated that he was unable to find any clinical
documentation for a diagnosis of "anxiety syndrome."

The diagnostic impression was chronic undifferentiated
schizophrenia, in partial remission, with past history of
polysubstance abuse, also currently in remission by history; cannot
rule in or rule out anxiety syndrome in the past but was unable to
make such diagnosis at this time. The VA psychiatric examiner noted
that the claimant was again unable to provide a very good history;
that he was somewhat contradictory with respect to the onset of his
symptoms, which he asserted were the same as his "anxiety syndrome"
while he was using LSD prior to entering service. Based upon the
history provided by the claimant, the VA psychiatric examiner
stated that it was possible that the claimant was experiencing some
sort of flashback phenomena while in the military, which would have
been some 2 years after his use of LSD. The examiner further stated
that it was possible that what the claimant attributed to LSD prior
to entering service were symptoms of his schizophrenia and may have
had nothing to do with LSD at all. The examiner further stated that
he was unable to obtain from the claimant or from the claims folder
any documentation that the claimant experienced any other psychotic
symptoms during his brief period in the military; that based upon
the claimant's history today, his overt psychiatric symptoms began
in the early 1990's, at which time he sought services at the
Desire/Florida Mental Health Center. The examiner further stated
that he was unable to obtain a definitive response from the
claimant as to whether or not he had any other psychiatric
hospitalizations other than the one several months ago for
substance abuse, and that he denied any current substance abuse.
The examiner further related that while the claimant was not as
loose as when he first examined him in 1990, he was somewhat
inappropriate and disinterested, and related to the examiner rather
poorly to the examiner on the current examination. Because of that,
and his recent substance abuse treatment, and mild overall
inappropriateness,

- 12 -

the examiner determined that the claimant was not functioning as
well as might seem appropriate and was not competent to handle any
finding which might be granted. The claimant and his representative
were provided a Supplemental Statement of the Case in July 2000.

II. Analysis

In order to establish service connection for claimed disability,
the facts, as shown by evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, if preexisting active service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R.
3.303(a) (2001). Service connection may also be granted on a
presumptive basis for certain chronic disabilities, including
psychosis, when manifested to a compensable degree within the
initial post service year. 38 C.F.R. 3.307, 3.309(b) (2002).

A veteran who served during a period of war or during peacetime
service after December 31, 1946, is presumed in sound condition
except for defects noted when examined and accepted for service. 38
U.S.C.A. 1111, 1132 (West 2002). Clear and unmistakable evidence
that the disability existed prior to service will rebut this
presumption. 38 U.S.C.A. 1111 (West 2001); 38 C.F.R. 3.3 04(b)
(2002).

In addition, if a condition noted during service is not shown to be
chronic, then continuity of symptomatology after service generally
is required for service connection. 38 C.F.R. 3.303(b) (2002). The
chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumption
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under the court's
case law, lay observation is competent. If the chronicity provision
is not applicable, a claim may still be well grounded or reopened
on the basis of 38 C.F.R. 3.303(b) if the condition is observed
during service or any applicable presumption period, continuity of
symptomatology is

- 13 - 

demonstrated thereafter, and competent evidence relates the present
condition to that symptomatology. Savage v. Gober, 10 Vet. App. 488
(1997).

The Board must account for the evidence that it finds persuasive or
unpersuasive and provide reasons for rejecting material evidence
favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36,
39-40 (1994). This is critically important in a claim for service
connection as frequently there is medical evidence in the form of
a nexus opinion both for and against the claim. And it is not error
for the Board to favor one competent medical expert over another
when the Board gives an adequate statement of reasons and bases.
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995).

In assessing such evidence, the failure of the physician to provide
a basis for his opinion goes to the weight or credibility of the
evidence in the adjudication of the merits. See Hernandez-Toyens v.
West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the
probative value of a medical opinion are the physician's access to
the claims file and the thoroughness and detail of the opinion. See
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). In some cases, the
physician's special qualifications or expertise in the relevant
medical specialty or lack thereof may be a factor. In every case,
the Board must support its conclusion with an adequate statement of
its reasoning of why it found one medical opinion more probative
than the other.

The record in this case shows that the veteran served on active
duty in the United States Army from September 15, 1986, to
September 25, 1986, a period of 11 days. The claimant's service
entrance examination disclosed no psychiatric abnormalities, and he
is entitled to the presumption of soundness at entry. The service
medical records show that the claimant was administratively
discharged for failure to meet the entrance standards. He was given
a profile for "anxiety syndrome", but the activities prohibited
were physical in nature, and included a prohibition against any
crawling, stooping, running, jumping, marching or prolonged
standing, any mandatory physical activity, any assignment requiring
the handing of heavy materials, including weapons, or any overhead
work, pushups or pull-ups. No treatment was indicated for anxiety
syndrome.

- 14 -

The claimant's original application for VA disability benefits was
received in March 1991, approximately 5 years after final service
separation, and he reported no postservice psychiatric treatment.
Evidence received in support of that claim included records from
Desire/Florida Mental Health Center, dated in March 1991, showing
a diagnosis of chronic undifferentiated schizophrenia. A medical
report from Dr. A.Z.B., dated in December 1989, shows a diagnosis
of anxiety syndrome, but appeared to be based upon a history
provided by the claimant. The Board notes that Dr. A.Z.B, is not
shown to be a psychiatrist or psychologist, and that while he
provided a physical examination of the claimant, he recommended
that he be referred for a psychiatric evaluation. A May 1990 report
of private psychiatric evaluation by Dr. C.W.M. showed that the
claimant was very difficult to interview and that he denied any
history of nerves while on active duty, but provided a history of
onset of body pains while in service, with no subsequent
psychiatric treatment. The claimant further related that he was
given a medical discharge from the military in the mid-1980's. The
impression was chronic undifferentiated schizophrenia. The Board
notes that neither Dr. A.Z.B. nor Dr. C.W.M. reviewed the
claimant's service medical records or his claims folder, but relied
upon a history and symptom report provided by the claimant.
Further, Dr. C.W.M. cited the claimant's denial of any history of
substance abuse.

The report of VA psychiatric examination in November 1993, cited
the claimant's denial of any problems with drug abuse, and his
statement that he received no psychiatric treatment while in
service. That examination report showed a diagnosis of chronic
undifferentiated schizophrenia, based upon the claimant's self-
report of symptoms and a mental status examination. A November 1993
report of psychiatric evaluation at Desire/Florida Mental Health
Center (Dr. S.N.) noted that the claimant denied any use of street
drugs, and shows a diagnosis of chronic undifferentiated
schizophrenia. The Board notes that there is no evidence that the
examiner reviewed the veteran's claims folder or service medical
records. To the same point, a report of psychiatric evaluation from
Dr. R.R.E., dated in June 1996, shows that the examiner did not
review the veteran's claims folder or service medical records, but
cited only the May 1990 psychiatric evaluation from Dr. C.W.M.
showing a

- 15 -

diagnosis of chronic undifferentiated schizophrenia. The Board
further notes that the grant of SSA disability benefits was based
upon the reports from Drs. A.Z.B. and C.W.M. showing chronic
undifferentiated schizophrenia, and a Psychiatric Review Technique
showing no anxiety-related disorders. None of that medical evidence
linked or related the claimant's psychiatric symptomatology to his
period of active service.

The report of VA examination in November 2001 shows that the
claimant alleged that he was service-connected for anxiety
syndrome; and that he was discharged for anxiety syndrome. He
further related that he was given a profile that prohibited any
crawling, stooping, running, jumping, marching or prolonged
standing, any mandatory physical activity, any assignment requiring
the handing of heavy materials, including weapons, or any overhead
work, pushups or pull-ups. In addition, the claimant admitted to
some visual hallucinations prior to military service, which he
attributed to the use of LSD about 6 times prior to service entry,
and asserted that he then experienced symptoms similar to his
anxiety syndrome. In addition, the claimant related some substance
abuse several months previously, including crack cocaine and
marijuana, and indicated that he had been treated for substance
abuse for a week at St. Claud Medical Center a few months ago. He
related that he lived in his father's house, and that his father
moved out "because of [his] associates and [his] drugs." In
response to an inquiry as to whether he was experiencing auditory
or visual hallucinations, the claimant responded that he "used to",
citing hearing voices, but denied visual hallucinations. He denied
any Schneiderian-type symptoms, such as elements of thought control
or ideas of reference, mind reading or thought broadcasting, and
denied paranoid ideation. He denied any current problems with
depression or suicidal ideation and denied any suicide attempts.
The examiner further stated that he was unable to find any clinical
documentation for a diagnosis of "anxiety syndrome". The examiner
further stated that he was unable to obtain a definitive response
from the claimant as to whether or not he had any other psychiatric
hospitalizations other than the one several months ago for
substance abuse, and that he denied any current substance abuse.
The diagnosis was chronic undifferentiated schizophrenia-in partial
remission, and a past history of polysubstance abuse, in remission
by history.

- 16 -

The Board finds that based upon the record in this case, there is
no clinical substantiation of anxiety syndrome while on active
duty; that the claimant's inservice profile addresses only
prohibitions against physical activities; and that he was not
discharges for anxiety syndrome, but was separated from service for
not meeting the standards for service entry. The Board further
notes that the claimant's inaccurate assertions that he was
discharged from service for an anxiety syndrome; and that service
connection is in effect for anxiety syndrome, together with his
repeated denials of any substance abuse on all psychiatric
examinations and evaluations prior to that conducted in November
2001, show that the claimant is not a reliable historian nor a
credible witness. Because of the absence of any clinical finding or
diagnosis of anxiety syndrome in service or prior to the December
1989 report from Dr. A.Z.B., who is not shown to be a psychiatrist,
a psychologist, or otherwise competent to diagnose psychiatric
disability, and the absence of any diagnosis of psychosis prior to
May 1990, approximately 4 years after final service separation, the
Board finds that service connection is not warranted for an
acquired psychiatric disorder. Accordingly, service connection for
an acquired psychiatric disorder is denied.

In reaching its decision, the Board has considered the doctrine of
reasonable doubt, however, as the evidence is not in equipoise, or
evenly balanced, the doctrine is not for application. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a psychiatric disorder is denied.

G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals                    

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 18 -



